Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 1 of 6 PageID 992




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


DONNA BYERLEY,

               Plaintiff,
                                                       Case No. 8:20-cv-1137-T-36SPF
v.

NVR, INC.,

               Defendant.

___________________________________/

                                              ORDER

       This matter is before the Court on Plaintiff’s Motion to Remand (Doc. 5) and Defendant’s

Response in Opposition (Doc. 10). Plaintiff, Donna Byerley, argues this case should be remanded

because Defendant, NVR, Inc., has not established that the amount in controversy meets the

jurisdictional requirements for diversity jurisdiction. The Court, having considered the motion and

being fully advised in the premises, agrees with Plaintiff and will grant Plaintiff’s Motion to

Remand.

I.     BACKGROUND

       On April 16, 2020, Plaintiff commenced this action against Defendant in the Circuit Court

of the Sixth Judicial Circuit, in and for Pasco County, Florida. Doc. 1-1. The case arises out of a

trip and fall accident that occurred on Defendant’s property on July 20, 2018. Id. The Complaint

alleges that Plaintiff “tripped and fell in a large hole covered by water and mulch, located . . . just

outside of the model home and sales office of [Defendant].” Id. ¶ 6. The Complaint further alleges

that Defendant breached its duty to maintain, inspect, warn, or correct this dangerous condition on

its property, and as a result, Plaintiff suffered damages due to Defendant’s negligence. Id. ¶¶ 9, 11.
Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 2 of 6 PageID 993




Plaintiff states her damages exceed $30,000. Id. ¶ 1. Specifically, she claims she was “injured in

and about her body and extremities; incurred medical expenses for the treatment of said injuries;

incurred pain and suffering of both a physical and mental nature; incurred a permanent injury to

the body as a whole; exacerbated prior conditions; incurred loss of ability to lead and enjoy a

normal life; all of which are either permanent or continuing in nature.” Id. ¶ 12.

        Defendant timely filed a Notice of Removal on May 15, 2020, alleging that jurisdiction is

proper under 28 U.S.C. § 1332 because the parties are diverse in citizenship and the amount in

controversy exceeds $75,000. Doc.1 at 1–2. The diversity of citizenship between the parties is not

at issue; only the amount in controversy. In conclusory fashion, Defendant states the jurisdictional

threshold is met because Plaintiff’s pre-suit demand letter sought in excess of $75,000. The Notice

of Removal includes no further detail regarding the basis of Plaintiff’s demand or extent of

Plaintiff’s injuries.

        Thereafter, Defendant sought leave to file the demand letter under seal, which the Court

granted. Docs. 11, 15. The November 15, 2019 demand letter, which states that a reasonable

settlement value for the case is $250,000, includes an itemization of medical expenses totaling

$31,038.19 for fractures of Plaintiff’s left and right foot and complaints of knee pain. Review of

the medical records and bills attached to the demand letter reveals that most of the medical

expenses incurred were for treatment received within the first few days following the incident.

The only medical records from 2019 are from Dr. Krishan Batra whom it appears Plaintiff treated

with before and after the incident for matters unrelated (for the most part) to her fall on July 20,

2018.

        In her motion for remand, Plaintiff argues the allegations in Plaintiff’s Complaint and the

demand letter are insufficient to establish the amount in controversy and to suggest otherwise



                                                 2
Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 3 of 6 PageID 994




would be speculative. Doc. 5 at 4–5. In response, Defendant submits that the demand letter is

enough to demonstrate the requisite amount in controversy has been met claiming a pre-suit

demand may form the basis of the amount in controversy if it goes beyond “mere puffery” and

provides “specific information to support the plaintiff’s claim for damages.” Doc. 10 at 4 (citing

Lamb v. State Farm Fire Mut. Auto. Ins. Co., No. 3:10-cv-615-J-32JRK, 2010 WL 6790539, at *2

(M.D. Fla. Nov. 5, 2010); Piazza v. Ambassador II JV, L.P., No. 8:10-cv-1582-T-23EAJ, 2010

WL 2889218, at *1 (M.D. Fla. July 21, 2010)).

II.    LEGAL STANDARD

       “The jurisdiction of a court over the subject matter of a claim involves the court’s

competency to consider a given type of case, and cannot be waived or otherwise conferred upon

the court by the parties.” Jackson v. Seaboard Coast Line R.R. Co., 678 F.2d 992, 1000 (11th Cir.

1982). “Federal courts are courts of limited jurisdiction.” Univ. of S. Ala. V. Am. Tobacco Co., 168

F.3d 405, 409 (11th Cir. 1999). And “once a federal court determines that it is without subject

matter jurisdiction, the court is powerless to continue.” Id. at 410.

       Diversity jurisdiction exists where the suit is between citizens of different states and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1)-(3). In order for diversity

jurisdiction to exist under 28 U.S.C. § 1332, each defendant must be diverse from each plaintiff.

See Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 377 (1978) (“Congress has established

the basic rule that diversity jurisdiction exists under 28 U.S.C. § 1332 only when there is complete

diversity of citizenship.”). 28 U.S.C. § 1441(a) permits a defendant to remove, as a general matter,

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction ....” “A removing defendant bears the burden of proving proper federal




                                                  3
Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 4 of 6 PageID 995




jurisdiction.” Leonard v. Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing

Williams v. Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001).

        “The sufficiency of the amount in controversy is determined at the time of removal.” Pretka

v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).1 “[A] removing defendant must

prove by a preponderance of the evidence that the amount in controversy more likely than not

exceeds the jurisdictional requirement.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061 (11th

Cir. 2010). Lack of subject matter jurisdiction requires remand to the state court under 28 U.S.C.

§ 1447(c); see also Fed. R. Civ. P. 12 (h)(3). “Because removal jurisdiction raises significant

federalism concerns, federal courts are directed to construe removal statutes strictly,” and “all

doubts about jurisdiction should be resolved in favor of remand to state court.” Univ. of S. Ala.,

168 F.3d at 411.

III.    DISCUSSION

        A settlement offer may be some evidence of the amount in controversy. However, the

persuasiveness of a settlement demand in establishing the amount in controversy varies based on

the amount of detail contained in it to support the amount. Additionally, “‘[s]ettlement offers

commonly reflect puffing and posturing,’ especially where they lack ‘specific information to

support the plaintiff’s claim for damages.’” Seoanes v. Capital One Bank (USA) N.A., No. 6:13-

cv-1568-Orl-37GJK, 2013 WL 6283651, at *2 (M.D. Fla. Dec. 4 2013) (quoting Diaz v. Big Lots

Stores, Inc., No. 5:10-cv-319-Oc-32HBT, 2010 WL 6793850, at *3 (M.D. Fla. Nov. 5, 2010)).

        While Plaintiff’s demand letter posited that a reasonable settlement value for the case was

$250,000, the medical records and bills attached to the letter do not support the demand. As noted,


1
 Because the sufficiency of the amount in controversy is determined at the time of removal, the Court declines
Defendant’s request to permit discovery in an effort to bolster its Notice of Removal. See Lowery v. Ala. Power Co.,
483 F.3d 1184, 1215–16 (11th Cir. 2007) (“Sound policy and notions of judicial economy and fairness” dictate against
post-removal discovery.).

                                                         4
Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 5 of 6 PageID 996




the bulk of the treatment occurred within days of the incident with very little treatment since then.

While the Court may not speculate or guess as to the amount in controversy, it may “make

‘reasonable deductions, reasonable inferences, or other reasonable extrapolations’ from the

pleadings” and it may use its “judicial experience and common sense in determining whether the

case stated in a complaint meets federal jurisdictional requirements.” Kilmer v. Stryker Corp., No.

5:14-CV-456-Oc-34PRL, 2014 WL 5454385, at *2 (M.D. Fla. Oct. 27, 2014) (citing Roe v.

Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010)). All doubts as to whether the

jurisdictional amount in controversy is satisfied must be resolved in favor of remand. Cowan v.

Genesco, Inc., No. 3:14-CV-261-J-34JRK, 2014 WL 3417656, at *2 (M.D. Fla. July 14, 2014)

(citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994)).

       Upon review of the demand letter and its attachments, the Court finds that Defendant has

failed to carry its burden to establish the amount in controversy is satisfied to invoke this Court’s

jurisdiction. Defendant highlights the fact that the demand letter was accompanied with

voluminous medical records, but as noted above, the treatment was primarily within the first few

days of the incident with very little treatment since July 2018, which undermines the claim of any

significant future medical expenses related to the incident beyond the approximate $31,000

referenced in the letter. Additionally, Defendant claims that Plaintiff would not stipulate that the

amount in controversy is less than $75,000. While such a refusal may warrant some weight in this

District, this conclusory response does not relieve Defendant of the obligation to provide facts

supporting the existence of federal jurisdiction. It is a removing defendant’s responsibility to

present documents that “contain an unambiguous statement that clearly establishes federal

jurisdiction.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1215 n.63 (11th Cir. 2007), cert. denied,

553 U.S. 1080 (2008). Defendant has failed to do so here. Accordingly, it is



                                                 5
Case 8:20-cv-01137-CEH-SPF Document 17 Filed 08/27/20 Page 6 of 6 PageID 997




       ORDERED:

       1.      Plaintiff’s Motion to Remand (Doc. 5) is GRANTED.

       2.      This case is REMANDED to the Circuit Court for the Sixth Judicial Circuit, in and

for Pasco County, Florida.

       3.      The Clerk is directed to transmit a certified copy of this Order to the Clerk of the

Sixth Judicial Circuit Court, in and for Pasco County, Florida.

       4.      The Clerk is further directed to terminate any pending deadlines and close this case.

       DONE and ORDERED in Tampa, Florida on August 27, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 6
